Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitation of determine a rotation of the earth using the three-axis rate gyroscopic data in order to resolve the latitude of the underwater celestial navigation beacon and the underwater celestial navigation beacon is configured to enter into a low power mode after determining the position information, in combination with other elements of the claims are not anticipated nor made obvious by the prior arts on record. The limitation “determine a rotation of the earth using the three-axis rate gyroscopic data in order to resolve the latitude of the underwater celestial navigation beacon” is interpreted in view of the specification, Paragraph 0025, as the latitude determination module 132 can rotate the three gyroscopes into a north-east-down (NED) axis for example, and can determine an east rotation rate to resolve the latitude of the underwater celestial navigation beacon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669